UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 1)* Under the Securities Exchange Act of 1934 MYREXIS, INC. (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) 62856H107 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 62856H107 1 NAME OF REPORTING PERSON: Tyndall Capital Partners, L.P. 13-3594570 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: State of Delaware 5 SOLE VOTING POWER: 0* NUMBER OF SHARES 6 SHARED VOTING POWER:0 BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER: 0* EACH REPORTING PERSON WITH 8 SHARED DISPOSITIVE POWER:0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON:0* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9:0.0%* 12 TYPE OF REPORTING PERSON: PN * As of December 31, 2011, Tyndall Partners, L.P., a Delaware limited partnership ("Tyndall"), and Tyndall Institutional Partners, L.P., a Delaware limited partnership ("Tyndall Institutional") no longer hold any shares of Common Stock, par value $0.01 per share, of MYREXIS, INC. Accordingly, Tyndall Capital Partners, L.P. as the general partner of Tyndall and Tyndall Institutional, and possessing the sole power to vote and the sole power to direct the disposition of all Shares held by Tyndall and Tyndall Institutional is, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934, as amended, no longer deemed beneficially to own any Shares as of December 31, 2011. Jeffrey S. Halis is the manager of Jeffrey Management, LLC, the general partner of Tyndall Capital Partners, L.P. In addition, as ofDecember 31, 2011, Mr. Halis individually owns 45,407 Shares. Item 1(a).Name Of Issuer.Myrexis, Inc. Item 1(b).Address of Issuer's Principal Executive Offices.305 Chipeta Way, Salt Lake City, UT 84108 Item 2(a).Name of Person Filing.Tyndall Capital Partners, L.P. Item 2(b).Address of Principal Business Office or, if None, Residence.599 Lexington Avenue, Suite 4100, New York, New York 10022 Item 2(c).Citizenship.State of Delaware Item 2(d).Title of Class of Securities.Common Stock, $0.01 par value per share Item 2(e).CUSIP No.62856H107 Item 3. If This Statement Is Filed Pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a Not Applicable. Item 4.Ownership. (a)Amount Beneficially Owned (as of December 31, 2011) 0* (b)Percent of Class (as of December 31, 2011) 0.0%* (c)Number of Shares as to which such person has: (i)sole power to vote or to direct the vote 0* (ii)shared power to vote or to direct the vote 0 (iii)sole power to dispose or to direct the disposition of 0* (iv)shared power to dispose or to direct the disposition of 0 * As of December 31, 2011, Tyndall, and Tyndall Institutional no longer hold any shares of Common Stock, par value $0.01 per share, of MYREXIS, INC. Accordingly, Tyndall Capital Partners, L.P. as the general partner of Tyndall and Tyndall Institutional, and possessing the sole power to vote and the sole power to direct the disposition of all Shares held by Tyndall and Tyndall Institutional is, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934, as amended, no longer deemed beneficially to own any Shares as of December 31, 2011. Jeffrey S. Halis is the manager of Jeffrey Management, LLC, the general partner of
